PER CURIAM:
This claim was submitted for decision based on the allegations. of the Notice of Claim and the respondent’s Answer.
In October of 1977, hospital services were rendered by claimant to three inmates of respondent’s Huttonsville Correctional Center in the following amounts: Charles Michael Adkins, $433.75; David Selby, $2,418.21; and Harry E. Willis, $381.23, for a total of $3,233.19. Billing for these services was submitted to Huttonsville Correctional Center, but no payment ■was received by the claimant.
Respondent, in its Answer, admits the allegations in the Notice of Claim, and states further that there were sufficient funds in the appropriation for the Department of Corrections for the fiscal year in question from which the claim could have been paid.
Based on the foregoing facts, an award in the above amount is hereby made to the claimant.
Award of $3,233.19.